Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of
December 30, 2008, by and among ALLIED CAPITAL CORPORATION, a corporation
organized under the laws of the State of Maryland (“Borrower”), BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders under the Credit Agreement (hereinafter defined), and the lenders
party hereto (“Consenting Lenders”).

R E C I T A L S

A. Borrower, Administrative Agent, and certain other Agents, and Lenders are
parties to that certain Credit Agreement dated as of April 9, 2008 (as it may be
amended, supplemented, or restated from time to time, the “Credit Agreement”).
Unless otherwise indicated herein, all terms used with their initial letter
capitalized are used herein with their meaning as defined in the Credit
Agreement (as amended herein); all Section references are to Sections in the
Credit Agreement; and all Paragraph references are to Paragraphs in this
Amendment.

B. Borrower has requested certain amendments to the Credit Agreement.

C. Subject to and upon the following terms and conditions Administrative Agent
and Consenting Lenders are willing to amend the relevant provisions of the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, Administrative Agent, and the Consenting Lenders agree, as follows:

PARAGRAPH 1 . AMENDMENTS TO CREDIT AGREEMENT.

1.1 Amendments to Section 1.1 (Definitions).

(a) Section 1.1 of the Credit Agreement is amended to delete the definition of
each of the following terms: (i) “Net Proceeds” and (ii) “Equity Issuance”.

(b) Section 1.1 of the Credit Agreement is further amended by adding the
following definitions to be inserted in the correct alphabetical order in such
Section:

“Additional Secured Debt” shall have the meaning set forth in Section 7.14.

“Additional Senior Secured Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Bank Obligations” shall have the meaning set forth in the Intercreditor
Agreement, expressly including additional Debt incurred under this Agreement (or
any amendment, restatement, extension, or replacement thereof) in accordance
with any commitment increase provisions thereof.

“Collateral” means the property and collateral described in the Collateral
Documents (together with any other property and collateral which may now or
hereafter secure the Obligations or any part thereof).

“Collateral Agent” means Bank of America N.A. in its capacity as collateral
agent under the Collateral Documents, together with its successors and assigns
in such capacity.

“Collateral Documents” means, collectively, any security agreement, including
without limitation the Security Agreement, any pledge agreement, any control
agreement, any mortgage or deed of trust including without limitation the
Mortgages, any assignment and endorsement of insurance, or any other agreement,
joinder, ratification, or document, together with all related financing
statements and stock powers, now or hereafter executed and delivered in
connection with this Agreement to create a Lien on any real or personal property
in favor of Collateral Agent for the benefit of the Senior Secured Obligations,
each in form and substance satisfactory to Administrative Agent and the
Requisite Lenders, as the same may be amended, supplemented, replaced, modified
and restated from time to time in accordance with the terms of this Agreement
and the Intercreditor Agreement.

“Collateral Effective Date” shall have the meaning set forth in the First
Amendment.

“Consolidated Adjusted Debt” means Consolidated Debt minus Guaranties (including
undrawn letter of credit obligations) included in Consolidated Debt in an amount
which does not exceed the greater of (x) the obligations from time to time
outstanding under Guaranties (including undrawn letters of credit) given to
secure payment of certain obligations of, or related to, Ciena Capital LLC in an
amount not in excess of $146,000,000 and (y) $50,000,000.

“Consolidated Total Adjusted Assets” means the aggregate Book Value (without
duplication) of assets of Borrower and its Consolidated Subsidiaries which
(i) constitute Collateral, or (ii) which are owned by a Pledge LLC; provided
that for purposes of determining Consolidated Total Adjusted Assets, the
aggregate Book Value of assets which are owned by all Pledge LLCs shall not
exceed 25% of Consolidated Total Adjusted Assets.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Excluded Assets” means (i) assets of Borrower and its Consolidated Subsidiaries
which in accordance with the terms of the documents which govern such assets and
after taking into account the obligations of Borrower under Section 7.14 of this
Agreement are not permitted or required to be pledged, assigned or otherwise
used to secure the Debt of Borrower or a Consolidated Subsidiary, (ii) assets of
Borrower and its Consolidated Subsidiaries which are owned by a Pledge LLC,
(iii) equipment covered by Capitalized Lease Obligations permitted pursuant to
Section 9.1(d) and collateral securing Interest Rate Agreements, to the extent
such Capitalized Lease Obligations or Interest Rate Agreements are permitted
under Section 9.1(d), and (iv) such other assets of Borrower or the Consolidated
Subsidiaries as Administrative Agent and the Requisite Lenders agree in writing
shall not constitute Collateral.

“Existing Note Agreements” means (i) the Note Agreement dated as of May 14,
2003, as amended by that certain First Amendment to Note Agreement dated as of
February 29, 2008, that certain First Omnibus Waiver and Amendment to the Note
Agreements dated as of July 25, 2008, and that certain Second Omnibus Amendment
to Note Agreements dated as of December 30, 2008 (as amended, the “2003 Note
Agreement”) under and pursuant to which the $147,000,000 6.05% Senior Notes,
Series B, due May 14, 2010 (the “2003 Notes”) were originally issued and sold,
(ii) the Note Agreement dated as of November 15, 2004, as amended by that
certain First Amendment to Note Agreement dated as of February 29, 2008, that
certain First Omnibus Waiver and Amendment to the Note Agreements dated as of
July 25, 2008, and that certain Second Omnibus Amendment to Note Agreements
dated as of December 30, 2008 (as amended, the “2004 Note Agreement”) under and
pursuant to which (a) the $252,500,000 5.53% Senior Notes, Series A, due
November 15, 2009 (the “2004 Series A Notes”) and (b) the $72,500,000 5.99%
Senior Notes, Series B, due November 15, 2011 (the “2004 Series B Notes”, and
together with the 2004 Series A Notes, the “2004 Notes”) were originally issued
and sold, (iii) the Note Agreement dated as of October 13, 2005, as amended by
that certain First Amendment to Note Agreement dated as of February 29, 2008,
that certain First Omnibus Waiver and Amendment to the Note Agreements dated as
of July 25, 2008, and that certain Second Omnibus Amendment to Note Agreements
dated as of December 30, 2008 (as amended, the “2005 Note Agreement”) under and
pursuant to which (a) the $261,000,000 6.15% Senior Notes, Series A, due
October 13, 2010 (the “2005 Series A Notes”) and (b) the $89,000,000 6.34%
Senior Notes, Series B, due October 13, 2012 (the “2005 Series B Notes”, and
together with the 2005 Series A Notes, the “2005 Notes”) were originally issued
and sold, and (iv) the Note Agreement dated as of June 20, 2008, as amended by
that certain First Omnibus Waiver and Amendment to the Note Agreements dated as
of July 25, 2008, and that certain Second Omnibus Amendment to Note Agreements
dated as of December 30, 2008 (as amended, the “2008 Note Agreement”) under and
pursuant to which (a) the $140,500,000 7.82% Senior Notes, Series 2008-A, due
June 20, 2013 (the “2008 Series A Notes”) and (b) the $52,500,000 8.14% Senior
Notes, Series 2008-B, due June 20, 2015 (the “2008 Series B Notes”) were
originally issued and sold.

“Existing Notes” means the notes issued by Borrower pursuant to the Existing
Note Agreements.

“First Amendment” means that certain First Amendment to this Agreement dated as
of December 30, 2008, among Borrower and the Lenders party thereto.

“Guaranty” means any Contingent Obligation, other than Contingent Obligations
arising under Interest Rate Agreements.

“Mortgage” means any mortgage, deed of trust, deed to secure, or similar
instrument under which a Lien may be granted against real property, duly
executed by Borrower or one of the Consolidated Subsidiaries covering the Real
Property, appropriately conformed to the particular requirements of each
applicable jurisdiction where such Real Property is located and in form and
substance reasonably satisfactory to Administrative Agent and the Requisite
Lenders.

“Note Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

“Noteholders” means, collectively, each holder of an Existing Note.

“Outstanding Public Debt” means the Indenture by and between Borrower and The
Bank of New York, dated as of June 16, 2006, as supplemented by (x) the First
Supplemental Indenture by and between Borrower and The Bank of New York, dated
as of July 25, 2006, pursuant to which Borrower has issued its $400,000,000
6.625% Notes due July 15, 2011, (y) the Second Supplemental Indenture by and
between Borrower and The Bank of New York, dated as of December 8, 2006,
pursuant to which Borrower has issued its $250,000,000 6.0% Notes due April 1,
2012, and (z) the Third Supplemental Indenture by and between Borrower and The
Bank of New York, dated as of March 28, 2007, pursuant to which Borrower has
issued its $230,000,000 6.875% Notes due April 15, 2047.

“Pledge LLC” means one or more Wholly Owned Consolidated Subsidiaries, each of
which (i) has title to personal property which would constitute Collateral but
for limitations in the documents which govern such personal property, or has
title to real property, (ii) has no Debt outstanding other than (x) Debt owing
to Borrower, which has been evidenced by a promissory note and the holder
thereof has pledged the same to the Collateral Agent pursuant to the Collateral
Documents, and (y) Guaranties of the Senior Secured Obligations, and (iii) has
had all of its voting stock pledged to the Collateral Agent as Collateral.

“Real Property” means the real property owned or leased by Borrower or any
Consolidated Subsidiary and located in the United States.

“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.

“Secured Party” means each holder of a Senior Secured Obligation.

“Security Agreement” means the Security Agreement to be executed by Borrower and
the Consolidated Subsidiaries in favor of the Collateral Agent for the benefit
of the Secured Parties, the form and substance of which is acceptable to
Administrative Agent and the Requisite Lenders, as such agreement may be
amended, restated, joined, supplemented, or otherwise modified from time to time
in accordance with the terms thereof.

“Senior Secured Obligations” means (i) the Bank Obligations; (ii) the Note
Obligations, and (iii) the Additional Senior Secured Obligations.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
applicable jurisdiction from time to time.

(c) Section 1.1 of the Credit Agreement is further amended by amending and
restating the following definitions in their entirety, as follows:

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement to be executed among Lenders, the Collateral Agent, and the
Noteholders and consented and agreed to by Borrower and the Consolidated
Subsidiaries, the form and substance of which is acceptable to Administrative
Agent and the Requisite Lenders, as the same may be amended, modified, restated,
supplemented or replaced from time to time in accordance with the terms thereof.

“Loan Documents” means (a) this Agreement, the Notes, any Subsidiary Bank
Guaranty, LCs, LC Agreements, the Intercreditor Agreement, and the Collateral
Documents, (b) all agreements, documents, or instruments in favor of
Administrative Agent, LC Issuer, or Lenders ever delivered pursuant to this
Agreement or otherwise delivered in connection with all or any part of the
Obligations on and after the Effective Date, and (c) any and all future
renewals, extensions, restatements, reaffirmations, amendments of, or
supplements to, all or any part of the foregoing.

“Priority Debt” means (without duplication) (i) all Debt of Borrower and its
Consolidated Subsidiaries secured by a Lien, (ii) all liabilities of Borrower
and its Consolidated Subsidiaries under Interest Rate Agreements entered into
for the purpose of hedging interest rate risk with respect to Debt, if and only
if such liabilities are secured by a Lien, (iii) all unsecured Debt of
Consolidated Subsidiaries, and (iv) all unsecured liabilities of Consolidated
Subsidiaries under Interest Rate Agreements entered into for the purpose of
hedging interest rate risk with respect to Debt (excluding in each case, any
Debt or liability owing to Borrower or another Consolidated Subsidiary).

“Secured Debt” means, without duplication, (i) the Debt outstanding from time to
time pursuant to this Agreement (as the same may be amended, restated, extended,
or replaced from time to time in accordance with its terms and the Intercreditor
Agreement), including, without limitation, additional Debt incurred thereunder
in accordance with any commitment increase provisions thereof, (ii) the
outstanding Existing Notes, (iii) any “Additional Notes” (as such term is
defined in the 2008 Note Agreement) issued pursuant to the 2008 Note Agreement,
and (iv) any Additional Secured Debt incurred in accordance with
Section 7.14(d), all of which shall be secured equally and ratably by the
Collateral pursuant to the terms of the Intercreditor Agreement, and all of
which shall be determined on a consolidated basis in accordance with GAAP.

“Senior Note Agreements” means the Existing Note Agreements and the Outstanding
Public Debt and any replacements or renewals thereof.

(d) The definition of “Permitted Liens” is modified by amending and restating
clause (e) thereof, as follows:

“(e) Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which Borrower or a Consolidated Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured.”

1.2 Amendment to Section 2.5 (Rates and Payment of Interest on Loans).

(a) Clause (A) of Section 2.5(a)(i) is amended by deleting the existing
provision and substituting therefor the following:

“(A) the sum of the Base Rate (as in effect from time to time) plus 1.00% and”.

(b) Clause (A) of Section 2.5(a)(ii) is amended by substituting “3.00%” for the
reference to “2.00%” therein.

1.3 Amendment to Section 3.8 (Fees). Clause (i) of the second sentence of
Section 3.8(d) is amended by substituting “3.00%” for the reference to “2.00%”
therein.

1.4 Amendment to Section 7.11 (Status of RIC and BDC). Section 7.11 is amended
and restated in its entirety as follows:

“7.11 Conduct of Business. At all times maintain its status as a RIC under the
Internal Revenue Code, and as a “business development company” under the
Investment Company Act. Borrower will not and will not permit any Consolidated
Subsidiary to (a) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti Terrorism Order or (b) knowingly engage in
any dealings or transactions with any such Person.”

1.5 Amendment to Section 7 (Affirmative Covenants). Section 7 is amended by
adding a new Section 7.14 after Section 7.13, as follows:

“7.14 Collateral Matters. Comply, and shall cause each Consolidated Subsidiary
to comply, with the requirements of Paragraph 2 of the First Amendment
(including the obligation to secure the Obligations and the other Senior Secured
Obligations on or prior to the Collateral Effective Date). In addition, from and
after the Collateral Effective Date, Borrower hereby agrees as follows:

(a) Collateral Documents. Borrower will, and will cause each Consolidated
Subsidiary to, (i) comply with and perform each of the terms, conditions, and
covenants set forth in the Collateral Documents, and (ii) cause the
representations and warranties set forth in the Collateral Documents to be true
and correct as provided in the Collateral Documents.

(b) Additional Collateral. If at any time Borrower or any Consolidated
Subsidiary shall grant to any one or more of the Collateral Agent or a holder of
any Senior Secured Obligation additional credit support (including a Subsidiary
Senior Note Guaranty or any other Guaranty) or collateral of any kind as
additional security to secure the Senior Secured Obligations, then Borrower
shall, or shall cause such Consolidated Subsidiary to, (i) grant to the
Collateral Agent for the benefit of the Secured Parties the same credit support
or collateral so that this Agreement shall at all times be secured on an equal
and ratable basis with the other Senior Secured Obligations, and (ii) deliver an
opinion of counsel to the effect that such additional credit support and the
Collateral Documents relating to any such Collateral have been duly authorized,
executed and delivered by Borrower or such Consolidated Subsidiary, as
applicable, constitute the legal, valid and binding obligations of Borrower or
such Consolidated Subsidiary, as applicable, are enforceable against Borrower or
such Consolidated Subsidiary in accordance with the terms thereof, and covering
such other matters as Administrative Agent or the Requisite Lenders may
reasonably request. In addition, any such credit support and new Collateral
shall at all times be subject to and governed by the terms of the Intercreditor
Agreement.

(c) Additional Consolidated Subsidiaries. Within ten days after the time that
any Person becomes a Consolidated Subsidiary (other than a Pledge LLC) as a
result of the creation of such Consolidated Subsidiary, a merger, or other
consolidation permitted by Section 9.5 of this Agreement or otherwise, (i) such
Consolidated Subsidiary shall become a party to the Security Agreement and shall
pledge a valid and perfected first priority Lien and security interest in all of
its real and personal property (other than real and personal property which
constitute Excluded Assets), whether tangible or intangible, pursuant to a
joinder agreement in form and substance satisfactory to Administrative Agent,
(ii) 100% of such Consolidated Subsidiary’s Equity Interests (65% in the case of
any Consolidated Subsidiary organized under the laws of any jurisdiction outside
of the United States of America) shall be pledged under the Collateral
Documents, and (iii) the Lenders shall receive such board resolutions, officer’s
certificates, corporate and other documents, and opinions of counsel as
Administrative Agent shall reasonably request in connection with the actions
described in clauses (i) and (ii) above.

(d) Additional Secured Debt. Borrower and its Consolidated Subsidiaries may
incur additional Debt secured by the Collateral (the “Additional Secured Debt”);
provided, that (i) no financial covenants or events of default applicable to
such Additional Secured Debt shall be more restrictive than the financial
covenants and Events of Default set forth in Sections 9 and 10, respectively,
(ii) at the time of such incurrence of Additional Secured Debt and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, and (iii) such Additional Secured Debt shall be subject to the terms
of the Intercreditor Agreement. Notwithstanding the foregoing, the Outstanding
Public Debt shall not at any time have the benefit of or be secured by the
Collateral.

(e) Additional Undertakings. Borrower will use commercially reasonable efforts
to obtain the consent or approval of all third parties required to permit the
Borrower and its Consolidated Subsidiaries to subject all of their assets to the
Lien of the Collateral Documents. In determining whether to obtain any such
consent or approval, Borrower may take into account the cost or charges imposed
by third parties (on either Borrower or any entity in which Borrower or a
Consolidated Subsidiary has an investment) to grant any such consent or
approval. In addition, Borrower shall not be obligated to obtain consents or
approvals in respect of assets which in the reasonable judgment of Borrower
cannot be pledged, or as to which the consent to pledge cannot be sought,
without substantially impairing the value of the asset or the ability of
Borrower or a Consolidated Subsidiary to manage the asset in the ordinary course
of its business. Without limiting the obligation of Borrower set forth above, to
the extent any personal property of Borrower or a Consolidated Subsidiary cannot
be pledged as Collateral on account of contractual limitations applicable to
such property but may be transferred to a Pledge LLC, such personal property
shall be transferred to a Pledge LLC. Borrower shall use commercially reasonable
efforts to ensure that the documents which govern investments made subsequent to
the date of the First Amendment do not restrict the ability of Borrower to
subject any such investment to the Lien of the Collateral Documents; provided
that, so long as it has used such efforts, Borrower will not be precluded from
making an investment as to which the governing documents contain such a
restriction.

1.6 Amendment to Section 8.4 (Other Information). Section 8.4 is hereby amended
by (i) deleting “and” at the end of the existing clause (n); (ii) deleting “.”
at the end of clause (o) and substituting “; and” therefor, and (iii) inserting
the following as new clause (p) after clause (o):

“(p) Concurrently with the delivery to the Noteholders (or any holders of
Additional Secured Debt), Borrower shall deliver to each Lender (i) copies of
all financial and other information and certificates (including compliance
certificates) and reports delivered to such Noteholders (or any holders of
Additional Secured Debt) pursuant to the Existing Note Agreements or any
document evidencing Senior Secured Obligations or with respect to the
Collateral, (ii) not less than five days prior to the execution thereof, a
summary of the material terms of any proposed amendment to the Existing Note
Agreements or any document evidencing Senior Secured Obligations, and
(iii) promptly following execution thereof, one copy of such amendment referred
to in the preceding clause (ii).”

1.7 Addition of Section 8.5 (Collateral Report). A new Section 8.5 shall be
added immediately following Section 8.4, as follows:

“8.5 Collateral Report. Concurrently with the delivery of the financial
statements required to be delivered pursuant to Sections 8.1 and 8.2, Borrower
shall deliver a schedule which lists by type and Book Value (i) all of the
assets of Borrower and its Consolidated Subsidiaries, (ii) all of the assets of
Borrower and its Consolidated Subsidiaries which are subject to the Lien of the
Collateral Documents, (iii) all of the assets which are owned by a Pledge LLC,
and (iv) all of the assets which are neither subject to the Lien of the
Collateral Documents nor owned by any Pledge LLC.

1.8 Amendments to Section 9.1 (Financial Covenants).

(a) Section 9.1(b) is amended in its entirety as follows:

“(b) Minimum Consolidated Shareholders’ Equity. Consolidated Shareholders’
Equity to be less than the greater of (i) $1,500,000,000 and (ii) 85% of all
Consolidated Adjusted Debt.”

(b) Section 9.1(c) is amended in its entirety as follows:

“(c) Ratio of Adjusted EBIT to Interest Expense. The ratio of Adjusted EBIT to
Interest Expense of Borrower and its Consolidated Subsidiaries, determined on a
consolidated basis as of the last day of each fiscal quarter for the period of
four successive fiscal quarters ended on such day, to be less than (i) 1.4 to
1.0 for the fiscal quarter ending December 31, 2008 and each fiscal quarter
thereafter to and including the fiscal quarter ending December 31, 2009,
(ii) 1.6 to 1.0 for the fiscal quarter ending March 31, 2010 and each fiscal
quarter thereafter to and including the fiscal quarter ending December 31, 2010
and (iii) 1.7 to 1.0 for the fiscal quarter ending March 31, 2011 and each
fiscal quarter thereafter.”

(c) Section 9.1(d) is amended in its entirety as follows:

“(d) Priority Debt. Any Priority Debt to be outstanding, other than: (i) Senior
Secured Obligations, (ii) Capitalized Lease Obligations for equipment used in
the ordinary course of business of Borrower and its Consolidated Subsidiaries in
an aggregate principal amount not in excess of $5,000,000, (iii) Interest Rate
Agreements (which may be collateralized) of Borrower and/or its Consolidated
Subsidiaries entered into in the ordinary course of business of Borrower and its
Consolidated Subsidiaries and (iv) Debt of a Consolidated Subsidiary owing to
Borrower or another Consolidated Subsidiary, so long as such Debt is evidenced
by a promissory note which is pledged to the Collateral Agent in accordance with
and pursuant to the Collateral Documents.”

(d) A new Section 9.1(f) is added as follows:

“(f) Consolidated Total Adjusted Assets to Secured Debt Ratio. From and after
the Collateral Effective Date, (i) on the last day of each quarterly period and
(ii) at the time of incurrence of any Secured Debt, the ratio of Consolidated
Total Adjusted Assets (measured, in the case of clause (ii), on a pro forma
basis using asset values as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Sections 8.1 or 8.2 hereof)
to Secured Debt to be less than 2.25 to 1.00.”

1.9 Amendment to Section 9.3 (Liens; Agreements Regarding Liens; Other Matters).
Section 9.3(a) is amended by adding a new clause (iv) as follows:

“(iv) Liens created under, or expressly permitted by, the Collateral Documents,
including the Liens securing this Agreement and the other Senior Secured
Obligations, so long as this Agreement shall at all times be equally and ratably
secured thereby and the Intercreditor Agreement shall be in full force and
effect.”

1.10 Amendment to Section 9.4 (Distributions to Shareholders). Section 9.4 is
amended and restated in its entirety as follows:

“9.4. Restricted Payments. Except as hereinafter provided:

(a) Declare or pay any dividends, either in cash or property, on any shares of
its capital stock of any class (except dividends or other distributions payable
solely in shares of capital stock of Borrower);

(b) Directly or indirectly, or through any Subsidiary, purchase, redeem or
retire any shares of its capital stock of any class or any warrants, rights or
options to purchase or acquire any shares of its capital stock (other than in
exchange for or out of the net cash proceeds to Borrower from the substantially
concurrent issue or sale of other shares of capital stock of Borrower or
warrants, rights or options to purchase or acquire any shares of its capital
stock); or

(c) Make any other payment or distribution, either directly or indirectly or
through any Subsidiary, in respect of its capital stock;

(such declarations or payments of dividends, purchases, redemptions, or
retirements of capital stock and warrants, rights, or options and all such other
payments or distributions being herein collectively called “Restricted
Payments”), if after giving effect thereto: (i) in the case of clause (a) or (c)
of this Section 9.4, an Event of Default described in Section 10.1(a) or (b)
shall exist, and in the case of clause (b) of this Section 9.4, any Default or
Event of Default shall exist; (ii) in the case of clauses (a) or (c) of this
Section, if as a result of the occurrence of any Event of Default (other than
that described in Section 10.1(a) or (b)), the Obligations shall have been
accelerated under Section 10.2(a); or (iii) Borrower would not be in compliance
with the limitations of Section 9.1(a), (d), (e), or (f). In addition to the
forgoing limitations, prior to December 31, 2010, Borrower shall not (x) pay any
dividend in excess of $0.20 per share per fiscal quarter (or such greater amount
as shall be required for Borrower to maintain its status as a RIC) or
(y) purchase, redeem, or retire any shares of its capital stock of any class or
any warrants, rights, or options to purchase or acquire any shares of its
capital stock for an aggregate consideration in excess of $60,000,000.”

1.11 Amendment to Section 9.5 (Merger, Consolidation and Sale of Assets).

(a) The proviso in Section 9.5(a) is amended and restated to read as follows:

“provided, however, that, so long as no Default or Event of Default is or would
be in existence (except to the extent otherwise expressly set forth in the
Intercreditor Agreement), at the time of such event or immediately after giving
effect thereto.”

(b) Clause (G) of Section 9.5(a) is amended by adding the parenthetical “(which
shall not include securitizations)” after the first reference to “ordinary
course of business” therein.

1.12 Amendment to Section 9.11 (Payment of Obligation). Section 9.11 is amended
by: (i) deleting the word “or” at the end of clause (a); (ii) deleting the “.”
at the end of clause (b) and substituting “; or” in lieu thereof; and
(iii) adding the following new clause (c) to the end thereof:

“(c) directly or indirectly prepay, redeem, purchase, tender, or acquire any
series of Outstanding Public Debt prior to the stated maturity date of such
series.”

1.13 Amendment to Section 10.1 (Events of Default). Subsection (c)(i) to
Section 10.1 is amended by adding “7.14,” after the reference to “7.12” and
before the reference to “8.4(i)”.

1.14 Amendment to Section 12.2 (Expenses). Subsection (a) to Section 12.2 is
amended by adding the following after the end of the last sentence:

“Without limiting the foregoing, Borrower agrees to pay all reasonable fees of
Collateral Agent in connection with the preparation, execution, and delivery of
the Intercreditor Agreement and the Collateral Documents and the transactions
contemplated thereby, including, but not limited to, reasonable attorneys’ fees
of counsel to Collateral Agent and to pay to the Collateral Agent from time to
time all reasonable fees and expenses and such indemnities and other amounts as
shall be required to be paid by Borrower to the Collateral Agent in accordance
with the terms of the Intercreditor Agreement and the Collateral Documents.
Borrower shall also pay (A) the reasonable attorneys’ fees and expenses of
counsel to Administrative Agent in connection with the negotiation and review of
the Collateral Documents and the Intercreditor Agreement, including, in each
case, any amendments thereto, and (B) the reasonable attorneys fees and
out-of-pocket expenses incurred by Collateral Agent with respect to any workout
or restructuring relating to the Collateral Documents.”

1.15 Amendment to Section 12.5 (Amendments, Etc.). Section 12.5 is amended by:
(i) deleting the word “or” at the end of clause (f); (ii) adding an “or” at the
end of clause (g); and (iii) adding the following new clause (h) to the end
thereof:

“(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender.”

PARAGRAPH 2. COLLATERAL. In consideration of the execution and delivery of this
Amendment and the modification of certain covenants in the Credit Agreement at
the request of and for the benefit of Borrower and as a material inducement to
the execution of this Amendment, Borrower hereby agrees on or prior to
January 30, 2009 (such date as it may be extended with the approval of Requisite
Lenders being hereinafter referred to as the “Collateral Effective Date”), to
secure full and complete payment by Borrower of all amounts due with respect to
the Loan Documents. On or prior to the Collateral Effective Date, Borrower shall
execute and deliver, or cause to be executed and delivered, the Collateral
Documents described below covering the Collateral, as follows:

2.1 Security Agreement. Borrower will, and will cause each Consolidated
Subsidiary to, grant to the Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all of its
personal property (other than personal property which constitutes Excluded
Assets), whether tangible or intangible (including, without limitation, all
cash, portfolio investments, marketable securities, accounts, chattel paper,
instruments, documents, books, records, inventory, machinery, equipment,
trademarks, patents, copyrights, other intellectual property, payment
intangibles, other general intangibles, commercial tort claims, Equity Interests
in its Consolidated Subsidiaries, other investment property, and other personal
property described in the Security Agreement, whether now owned or hereafter
acquired, and all products and cash and noncash proceeds thereof), with
perfection, in the case of any instruments, investment property, or letters of
credit being effected by the Collateral Agent, or its agent or designee
obtaining control of such instruments, investment property, or letters of
credit, in addition to filing a Uniform Commercial Code financing statement with
respect to such instruments, investment property, or letters of credit, all
pursuant to the Security Agreement and the other Collateral Documents, which
shall each be in form and substance reasonably satisfactory to Administrative
Agent and the Requisite Lenders.

2.2 Insurance. Borrower will, and will cause each Consolidated Subsidiary to
deliver to the Collateral Agent certificates of insurance and endorsements to
insurance policies naming the Collateral Agent as loss payee/mortgagee and/or
additional insured, as applicable, with respect to all Collateral and as may be
required by the Collateral Documents.

2.3 Intercreditor Agreement. Borrower will, and will cause each Consolidated
Subsidiary, to deliver to the Collateral Agent counterparts of the Intercreditor
Agreement in form and substance satisfactory to Administrative Agent and the
Requisite Lenders, executed by Lenders, each of the other Secured Parties, and
Collateral Agent.

2.4 Mortgages. Borrower will, and will cause each Consolidated Subsidiary to,
grant to Collateral Agent, for the benefit of the Secured Parties, a valid and
perfected first Lien in all of its Real Property (other than Real Property which
constitutes Excluded Assets) pursuant to the Mortgages and other Collateral
Documents related to the Mortgages and the Real Property, including leasehold
mortgagee title commitments, and surveys, together with payment of all related
Taxes and fees, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent and the Requisite Lenders.

2.5 Officer’s Certificates. Borrower will deliver certificates of officers of
Borrower, regarding resolutions or other action, incumbency certificates and/or
other certificates in form and substance reasonably satisfactory to the
Administrative Agent and Requisite Lenders, which establish the identity and
verify the authority and capacity of each officer executing the Collateral
Documents.

2.6 Opinions. Borrower shall cause (i) special counsel to Borrower to deliver to
Administrative Agent and Lenders an opinion of counsel (which shall be in
customary form) with respect to the Collateral Documents executed and delivered
on or prior to the date of such opinion and (ii) to the extent applicable,
counsel from each jurisdiction in which Borrower or any Consolidated Subsidiary
has Collateral to deliver to the Administrative Agent and Lenders an opinion of
counsel (which shall be in customary form) with respect to the valid perfection
of Administrative Agent’s and Lenders’ security interests in such Collateral in
the applicable jurisdiction, and each such opinion shall be reasonably
satisfactory to the Administrative Agent and the Requisite Lenders.

2.7 Requested Information. Borrower will, and will cause each Consolidated
Subsidiary to execute and deliver and cause to be executed and delivered such
further documents and instruments as the Administrative Agent and the Requisite
Lenders reasonably deem necessary or desirable to evidence and perfect their
Liens in the Collateral as set forth in the Collateral Documents.

PARAGRAPH 3. FIRST AMENDMENT EFFECTIVE DATE. This Amendment shall be binding
upon the Administrative Agent, Borrower, and the Lenders on the last day upon
which (a) counterparts of this Amendment shall have been executed and delivered
to Administrative Agent by Borrower, Administrative Agent, and Requisite
Lenders, or when Administrative Agent shall have received, telecopied, telexed,
or other evidence satisfactory to it that all such parties have executed and are
delivering to Administrative Agent counterparts thereof, at which time this
Amendment shall be deemed effective as of December 30, 2008 (the “First
Amendment Effective Date”); (b) Borrower shall have delivered to Administrative
Agent copies (certified by the Secretary or Assistant Secretary of Borrower) of
all corporate action taken by Borrower to authorize the execution, delivery, and
performance of this Amendment; (c) Borrower’s counsel shall have delivered a
favorable legal opinion regarding the enforceability of this Amendment and such
other matters incident to the transactions contemplated hereby as Administrative
Agent may request; (d) Borrower and the requisite Noteholders shall have
approved the Second Omnibus Amendment to the Note Agreements and shall have
executed and delivered the Second Omnibus Amendment to the Note Agreements,
which shall be in all respects in form and substance satisfactory to
Administrative Agent and Requisite Lenders; (e) Borrower shall have paid to each
Consenting Lender (by payment to Administrative Agent for the account of each
Consenting Lender) an Amendment Fee in an amount equal to 0.50% of such
Consenting Lender’s Commitment on the First Amendment Effective Date;
(f) Borrower shall have paid the reasonable fees, expenses, and disbursements of
Haynes and Boone, LLP which are reflected in statements of such counsel rendered
on or prior to the date of this Amendment; and (g) Borrower shall have delivered
such other documents or certifications as Administrative Agent may reasonably
request. Notwithstanding the foregoing provisions, for purposes of determining
compliance with the conditions specified in this Paragraph 3, each Lender that
has signed this Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed First Amendment Effective Date specifying its objection
thereto.

PARAGRAPH 4. REPRESENTATIONS AND WARRANTIES. As a material inducement to the
Consenting Lenders and Administrative Agent to execute and deliver this
Amendment, Borrower hereby represents and warrants to the Lenders and
Administrative Agent (with the knowledge and intent that such parties are
relying upon the same in entering into this Amendment) the following: (a) the
representations and warranties in the Credit Agreement and in all other Loan
Documents are true and correct on the date hereof in all material respects, as
though made on the date hereof, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate as of such
earlier date); (b) upon the effectiveness of this Amendment and the Second
Omnibus Amendment to the Note Agreements, each dated as of December 30, 2008, no
Default or Event of Default exists under the Loan Documents; (c) Borrower has
the right and power, and has taken all necessary action to, authorize it to
execute, deliver, and perform this Amendment in accordance with its terms;
(d) this Amendment has been duly executed and delivered by the duly authorized
officers of Borrower, and this Amendment and the other Loan Documents, as
amended by this Amendment, each constitute the legal, valid, and binding
obligation of Borrower, enforceable against it in accordance with its terms;
(e) the execution, delivery and performance of this Amendment in accordance with
its terms do not and will not, by the passage of time, the giving of notice, or
otherwise: (i) require any Governmental Approval, other than such as have been
obtained and are in full force and effect, or violate any Applicable Law
(including all Environmental Laws) relating to Borrower or any Subsidiary;
(ii) conflict with, result in a breach of, or constitute a default under the
articles of incorporation or the bylaws of Borrower or the organizational
documents of any Subsidiary, or any indenture, agreement, or other instrument to
which Borrower or any Subsidiary is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower or any Subsidiary (other than Liens created by
the Collateral Documents); and (f) Borrower has not paid any fee or other
consideration or remuneration to any Lender, in its capacity as such, or to any
Noteholder, in its capacity as such, in connection with the execution and
delivery of this Amendment or the Second Omnibus Amendment to the Note
Agreements, except (i) a fee equal to 50 basis points of the principal amount of
the Notes held by each Noteholder and (ii) the fee referenced in Paragraph 3(e)
of this Amendment.

PARAGRAPH 5. MISCELLANEOUS.

5.1 Effect on Loan Documents. The Credit Agreement and all related Loan
Documents shall remain unchanged and in full force and effect, except as
provided in this Amendment, and are hereby ratified and confirmed. On and after
the First Amendment Effective Date, all references to the “Credit Agreement” or
the “Agreement” shall be to the Credit Agreement as herein amended. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any rights of the Lenders
under the Credit Agreement or any Loan Documents, nor constitute a waiver under
the Credit Agreement or any other provision of the Loan Documents.

5.2 Reference to Miscellaneous Provisions. This Amendment and the other
documents delivered pursuant to this Amendment are part of the Loan Documents
referred to in the Credit Agreement, and the provisions relating to Loan
Documents set forth in Section 12 of the Credit Agreement are incorporated
herein by reference the same as if set forth herein verbatim.

5.3 Costs and Expenses. Borrower agrees to pay promptly the reasonable fees and
expenses of counsel to Administrative Agent for services rendered in connection
with the preparation, negotiation, reproduction, execution, and delivery of this
Amendment.

5.4 Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes, and
all of which constitute, collectively, one agreement; but, in making proof of
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart. It is not necessary that all parties execute the same
counterpart so long as identical counterparts are executed by Borrower,
Administrative Agent, and Requisite Lenders.

5.5 Entirety. this written agreement represents the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreement of the parties. There are no unwritten oral agreements
among the parties.

5.6 Parties. This Amendment binds and inures to Borrower, Administrative Agent,
the Consenting Lenders, the other Lenders, and their respective successors and
assigns.

5.7 Release. In order to induce the Consenting Lenders to enter into this
Amendment, Borrower and its Consolidated Subsidiaries acknowledge and agree
that: (a) neither Borrower nor any of its Consolidated Subsidiaries has any
claim or cause of action against Administrative Agent or any of the Lenders (or
any of their respective directors, trustees, officers, employees, or agents)
relating to or arising out of this Amendment and the grant of Collateral
provided for herein or the Credit Agreement; (b) neither Borrower nor any of its
Consolidated Subsidiaries has any offset right, counterclaim, or defense of any
kind against any of their respective obligations, indebtedness, or liabilities
to Administrative Agent or any of the Lenders; and (c) Administrative Agent and
each Lender have heretofore properly performed and satisfied in a timely manner
all of their respective obligations to Borrower and its Consolidated
Subsidiaries under the Credit Agreement. Borrower and its Consolidated
Subsidiaries wish to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances, or matters would impair or otherwise adversely
affect any rights, interests, contracts, or remedies of Administrative Agent or
any Lender under this Amendment, the Credit Agreement, the Collateral Documents,
and the other Loan Documents, whether known or unknown, as applicable; and
therefore, Borrower, for itself, and each of its Consolidated Subsidiaries)
unconditionally releases, waives, and forever discharges (x) any and all
liabilities, obligations, duties, promises, or indebtedness of any kind of
Administrative Agent or any Lender to Borrower or any of its Consolidated
Subsidiaries arising on or prior to the date hereof in connection with this
Amendment, the Credit Agreement, the other Loan Documents, or the grant of
Collateral provided herein, except the obligations to be performed by
Administrative Agent and Lenders on or after the date hereof as expressly stated
in this Amendment, the Credit Agreement, the Collateral Documents, and the other
Loan Documents, as such obligations may be modified pursuant to the terms of
this Amendment, the Credit Agreement, the Collateral Documents, or the other
Loan Documents, and (y) all claims, offsets, causes of action, suits, or
defenses of any kind whatsoever (if any), whether arising at law or in equity,
whether known or unknown, which Borrower or its Consolidated Subsidiaries might
otherwise have against Administrative Agent or any Lender or any of the
respective directors, trustees, officers, employees or agents of Administrative
Agent or any Lender arising on or prior to the date hereof in connection with
the Credit Agreement, this Amendment, the other Loan Documents, or the grant of
Collateral provided herein, in either case (x) or (y), whether known or unknown,
on account of any past or presently existing condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance, or matter of any kind. Neither Administrative Agent nor any Lender
shall be liable with respect to, and Borrower and each Consolidated Subsidiary
hereby waives, releases, and agrees not to sue for any special, indirect, or
consequential damages relating to this Amendment, or the Credit Agreement, or
Collateral Documents, or arising out of its activities in connection herewith or
therewith (whether before, on or after the date hereof).

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts as of the respective dates indicated on each signature page hereof,
but effective as of the First Amendment Effective Date.

Remainder of this page intentionally blank.
Signature page to follow.

1

Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first stated above, amending that certain Credit Agreement dated as of
April 9, 2008, as amended and modified to date.

ALLIED CAPITAL CORPORATION, as Borrower

     
By:
  /s/ Penni F. Roll
 
   
 
  Penni F. Roll, Chief Financial Officer



    BANK OF AMERICA, N.A., as Administrative Agent and as a Lender

     
By:
  /s/ Stefanie J. Brown
 
   
 
  Stefanie J. Brown, Vice President

BANK LEUMI USA, as a Lender

     
By:
  /s/ John Koenigsberg
 
   
 
  John Koenigsberg, Senior Vice President
By:
  /s/ Iris Steinhardt
 
   
 
  Iris Steinhardt, Vice President

BRANCH BANKING AND TRUST COMPANY, as a Lender

     
By:
  /s/ Cory Boyte
 
   
 
  Cory Boyte, Senior Vice President

CHEVY CHASE BANK, F.S.B., as a Lender

     
By:
  /s/ Richard L. Amador
 
   
 
  Richard L. Amador, Group Vice President

CITIBANK N.A., as a Lender

By: /s/ Anthony V. Pantina
Anthony V. Pantina, Director


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

     
By:
  /s/ Melissa Curry
 
   
 
  Melissa Curry, Vice President
By:
  /s/ Michael Campites
 
   
 
  Michael Campites, Vice President

FIRSTRUST BANK, as a Lender

     
By:
  /s/ John Hollingsworth
 
   
 
  John Hollingsworth, Senior Vice President

ING CAPITAL LLC, as a Lender

     
By:
  /s/ Kunduck Moon
 
   
 
  Kunduck Moon, Managing Director

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

     
By:
  /s/ Beth A. Hughes
 
   
 
  Beth A. Hughes, Assistant Vice President

MERRILL LYNCH BANK USA, as a Lender

By: /s/ Preston Jackson
Preston Jackson, President


MORGAN STANLEY BANK, as a Lender

     
By:
  /s/ Melissa James
 
   
 
  Melissa James, Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION, as a Lender

     
By:
  /s/ Crissola K. Talsania
 
   
 
  Crissola K. Talsania, Vice President

SUNTRUST BANK, as a Lender

     
By:
  /s/ Robert S. Ashcom
 
   
 
  Robert S. Ashcom, Director

TD BANKNORTH, N.A., as a Lender

     
By:
  /s/ John Mercier
 
   
 
  John Mercier, Senior Vice President

UNION BANK OF CALIFORNIA, N.A., as a Lender

     
By:
  /s/ Peter Thompson
 
   
 
  Peter Thompson, Vice President

2